Citation Nr: 1309052	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  11-05 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for a kidney disability, including residuals of kidney cancer, claimed as due to herbicide exposure.

3.  Entitlement to service connection for a lung disability, including residuals of lung cancer, claimed as due to herbicide exposure.

4.  Entitlement to service connection for skin disability, including actinic keratosis, claimed as due to herbicide exposure.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure.

7.  Entitlement to service connection for disability exhibited by hand tremor, claimed as Parkinson's disease, to include as due to herbicide exposure. 

8.  Entitlement to service connection for a dental disorder, including gum disease.  

9.  Entitlement to service connection for cataracts, to include as due to herbicide exposure.

10.  Entitlement to a higher initial rating for service connected bilateral hearing loss, currently rated as 20 percent disabling prior to September 12, 2011 and 40 percent disabling thereafter. 

11.  Entitlement to an increased initial rating for tinnitus, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel





INTRODUCTION

The Veteran had active duty service from January 1954 to February 1975, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma that granted service connection for hearing loss and assigned a 20 percent initial rating.  It granted service connection for tinnitus and assigned a 10 percent initial rating.  It denied service connection for residuals of kidney and lung cancer and a skin disorder.  A December 2010 rating decision denied service connection ischemic heart disease.  The April and November 2011 rating decisions denied service connection for bilateral cataracts, PTSD, Parkinson's disease, diabetes mellitus, Type II, and gum disease.  The Veteran appealed all of these determinations.  

In January 2012, the RO increased the disability rating for bilateral hearing loss to 40 percent effective September 12, 2011.  As higher schedular ratings are available, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).

The Veteran filed a claim for service connection for PTSD.  The U.S. Court of Appeals for Veterans Claims (Court) has held a claim for service connection for a psychiatric disorder encompasses all diagnoses raise by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issue has been recharacterized as service connection for an acquired psychiatric disorder, to include PTSD. 

The Veteran was afforded a January 2013 videoconference hearing before the undersigned.  A transcript of the hearing is associated with claims folder.  

A review of the Virtual VA paperless claims processing system shows updated VA treatment records have been obtained.  In any event, the Veteran waived his right to review by the agency of original jurisdiction in January 2013.  

The Veteran contends that service connection is warranted for his gums and teeth.  A claim of service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for actinic keratosis and diabetes mellitus Type II are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently have ischemic heart disease; a cardiac disorder did not have its clinical onset in service and is not otherwise related to active duty.

2.  A kidney disability, including kidney cancer did not have its clinical onset in service and is not otherwise related to active duty, including presumed herbicide exposure.

3.  A lung disability, including lung cancer did not have its clinical onset in service and is not otherwise related to active duty, including presumed herbicide exposure.

4.  The persuasive evidence does not show a current psychiatric disorder, to include PTSD that is related to service.

5.  The persuasive evidence does not show a current Parkinson's disease diagnosis. 

6.  Disability exhibited by a hand tremor did not have its clinical onset in service and is not otherwise related to active duty, including presumed herbicide exposure.

7.  The medical evidence of record does not establish that Veteran's loss of teeth or gum disorder were the result of loss of substance of body of the maxilla or mandible or in-service trauma. 

8.  The persuasive evidence shows that cataracts had their clinical onset many years after service and is not otherwise related to active duty, including presumed herbicide and sun exposure.

9.  The Veteran's bilateral hearing is characterized by no more than level V hearing in the right ear and level VI hearing in the left ear prior to September 12, 2011; and no more than level VII hearing for either ear thereafter.  

10.  At the January 2013 hearing, prior to the promulgation of a decision in the appeal, the Veteran requested that a withdrawal of his appeal for a higher initial rating for service connected tinnitus.


CONCLUSIONS OF LAW

1.  A heart disability was not incurred or aggravated in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).

2.   A kidney disability was not incurred or aggravated in service, and kidney cancer not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).

3.  A lung disability was not incurred or aggravated in service, and lung cancer may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).

4.  A psychiatric disability, including PTSD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2012). 

5.  Disability exhibited by a hand tremor was not incurred or aggravated in service, and Parkinson 's disease may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

6.  A dental disorder, claimed as loss of teeth and gum disease was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2012). 

7.  Bilateral cataracts were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012). 

8.  The criteria for establishing entitlement to higher disability ratings for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2012). 

9.  The criteria for withdrawal of an appeal for a higher initial rating for service connected tinnitus by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of appeal for higher initial rating for tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant at the January 2013 hearing has withdrawn this issue from appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for a higher initial rating for tinnitus and it is dismissed.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For the issue of an increased rating for hearing loss, the appeal arises from disagreement with the initial ratings following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the record indicates that the Veteran was provided with adequate VCAA notice in February 2009.  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate his service connection claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also notified about how VA assigns disability ratings and effective dates.  The duty to notify has been met. 

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records, available private medical records, and VA treatment records have been obtained.  VA also requested records from all non-VA healthcare providers identified by the Veteran and notified him about the responses received.  They contacted March Air Force Base and received response that the records were not available.  See March 2010 PIES response and Formal Finding of Unavailability.  He was repeatedly notified to submit any pertinent medical records in his possession.  

The Veteran submitted a private July 2011 medical examination from Dr. J.E.  He was afforded appropriate VA examinations for claimed heart disease, psychiatric disability, Parkinson's disease, and hearing loss.  Relevant opinions have been obtained from the examiners.  The Board notes that the September 2011 VA neurology examiner did not consider the Veteran's hand tremor apart from the claimed Parkinson's disease.  As explained below, the Board does not consider the Veteran's reports of a hand tremor beginning in service to be credible.  Further development is not necessary.  

The Veteran was not afforded a VA examination for his claimed kidney cancer, lung cancer, cataracts, and dental disorder.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

As explained in greater detail below, there is no evidence showing that the Veteran's kidney cancer is related to service and the competent medical evidence shows that his lung cancer is related to his kidney cancer, rather than presumed herbicide exposure.  The persuasive medical evidence shows that the Veteran's cataracts manifested many years following service and are age related changes.  For his dental disability, he did not have loss of substance of body of the maxilla or mandible or dental trauma during service.  Accordingly, VA examinations are not necessary for these claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); See also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2012) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the January 2013 videoconference hearing, the undersigned identified the issues on appeal.  He also identified and queried the Veteran on the elements necessary to substantiate a service connection claim.  The Veteran provided testimony as to all treatment received for his claimed disabilities and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

III.  Service connection claims

General laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

For chronic disabilities listed under 38 C.F.R. § 3.309(a), which includes diabetes mellitus, heart disease, and psychosis an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, __ F.3d__, No. 2011-7184, 2013 WL 628429 (Fed. Cir. February 21, 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology for chronic diseases recognized under 38 C.F.R. § 3.309(a) may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions such as cancer or heart disease.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002), 38 C.F.R. § 3.307(a)(6) (iii) (2012).  The record shows that the Veteran had service during the requisite period in Vietnam, and he is presumed to have been exposed to herbicide in service.  See DD 214.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected.  Such diseases include ischemic heart disease, Parkinson's disease, diabetes mellitus, Type II, and lung cancer that manifested to a 10 percent degree anytime after service.  See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2012).

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a Veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

In evaluating conflicting medical reports, the Board must analyze their credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior medical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 336 (1994).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).




 (i) Acquired psychiatric disability, to include PTSD

The Veteran contends that he has PTSD related to Vietnam stressors.  Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in conformance with the DSM-IV criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

Unlike merely reporting psychiatric symptoms, diagnosing a psychiatric illness is a complex medical question beyond the capabilities of lay observation, and the Veteran is not shown to be a medical professional.  Thus, his reports of any current psychiatric diagnosis are not competent evidence addressing this medical question and have no probative value.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

The Veteran does not seek outpatient mental health treatment.  The pertinent evidence is limited to the positive July 2011 private psychological examination by Dr. M.S., which was also endorsed by Dr. J.E., and the negative April 2012 VA PTSD examination report.  

Dr. M.S. clinically examined the Veteran and diagnosed PTSD.  He did not explain in detail how the Veteran met each of the six DSM-IV criteria necessary to establish a PTSD diagnosis.  This omission weighs against the probative value of this report in showing a current PTSD diagnosis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Further, the determination of a PTSD diagnosis is inconsistent with the additional evidence of record which suggests adequate psychological function.  See April 2012 VA psychiatric examination report, including Veteran's denial of any outpatient psychological treatment.  
 
By contrast, the April 2012 VA examiner carefully considered each reported stressor and queried the Veteran about his symptoms.  She detailed the Veteran's symptoms in light of each DSM-IV PTSD criterion.  She determined that he did not meet the DSM-IV criteria for PTSD.  She explained that while the Veteran was exposed to stressors during service in Vietnam, he did not respond to the stressors with intense fear, helplessness, or horror.  He was able to successfully maintain a civilian occupation for many years following service.  He did not report that his symptoms interfered with either of his marriages and had not sought any outpatient treatment.  She acknowledged that he had symptoms of wakefulness, some nightmares, avoidance of war related news, and some hypervigilance.  However, these symptoms were not of a sufficient severity to warrant a PTSD diagnosis.  

In summary, the April 2012 VA examiner thoroughly reviewed the record and interviewed the Veteran.  She provided a detailed analysis to support her negative determination.  Her opinion is plausible and consistent with the additional evidence suggesting adequate psychological function.  The Board considers the April 2012 VA medical opinion to be highly probative.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  

In weighing the respective medical opinions, the Board concludes that the April 2012 VA examiner's opinion merits the greater probative weight.  Gabrielson, 7 Vet. App. 336.  The opinion reflects familiarity with the Veteran's history and is accompanied by rationale that is supported by citation to reports made throughout the record and explanation of the significance of the Veteran's symptoms in the context of the DSM-IV PTSD diagnostic criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieves-Rodriguez, 22 Vet. App. 295.  In addition, her opinion is more consistent with the record, which suggests adequate occupational and social function.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The competent evidence does not otherwise show that any additional psychiatric diagnosis has been made.  

In summary, the weight of the probative evidence is against a finding that the Veteran currently has any current psychiatric disorder, to include PTSD.  Accordingly, service connection for an acquired psychiatric disorder, to include PTSD, is denied.  See id.; 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309.
  
(ii) Heart disease

Service treatment records do not show that the Veteran had any cardiac disorder.  Nonetheless, as noted above, he is presumed to have been exposed to herbicides and has demonstrated an in-service event.  The remaining question is whether the Veteran currently has ischemic heart disease.  38 C.F.R. §§ 3.307, 3.309. 

VA treatment records, dated in September 2000, reflect that the Veteran was diagnosed with hypertension sometime in 1997.  However, his blood pressure normalized after weight loss.  

The Veteran underwent an Agent Orange Registry Examination in April 2009.  He was assessed as having hypertension.  

The Veteran had a VA/QTC heart examination in April 2010.  He complained about shortness of breath, dizziness, and fatigue.  He denied angina and syncope attacks.  Clinical cardiac examination showed heart murmur SEM III/VI.  However, no evidence of congestive heart failure, cardiomegaly, or cor pulmonale was found.  A chest X-ray was within normal limits.  The examiner diagnosed coronary artery disease (CAD).  

In an addendum, the echocardiogram (EMG) and electromyography (EKG) results were listed.  The EMG showed cardiomyopathy, left atrial enlargement, mitral regurgitation, diastolic left ventrical dysfunction.  However, no pericardial effusion or intracardiac embolic source was found.  EKG results were normal.  The examiner commented that these results were normal.  

In September 2010, another VA cardiac opinion was obtained.  The examiner reviewed the entire claims folder and recited the pertinent medical history.  He opined that it was less likely than not that ischemic heart disease was present.  It stated it is at least as likely as not that his symptoms related to hypertensive heart disease or valvular heart disease.  He cited multiple reports of hypertension without diagnosis of CAD.  He also observed that the Veteran's medications were antihypertensive.  He believed the April 2010 CAD diagnosis was wrong as it contradicted the April 2010 EMG and normal EKG.

Dr. J.E. examined the Veteran in July 2011.  He noted that the Veteran had a 10 year history of hypertension.  He reviewed the April 2010 EMG results.  He noted symptoms of fatigue.  Clinical examination showed a Grade I/VI systolic crescendo murmur.  Rhythm was regular.  Point of maximal impulse (PMI) was in the midline at the fourth intercostals space.  He opined that the Veteran had ischemic heart disease.  

The Board finds the negative September 2010 VA addendum medical opinion to be most persuasive.  Gabrielson, 7 Vet. App. 336.  It is consistent with the ongoing treatment records that are absent for a diagnosis of cardiac ischemia or CAD and diagnostic testing conducted in April 2010.  See Stefl, 21 Vet. App. at 123; Nieves-Rodriguez, 22 Vet. App. 295.  Meanwhile, the positive medical opinions from the April 2010 VA examiner and Dr. J.E. are inconsistent with April 2010 diagnostic testing and outpatient treatment records.  Id.; Madden, 125 F. 3d at 1481.  Notably, the most recent VA treatment records continue to be absent for treatment or diagnosis of CAD or ischemic heart disease.  For these reasons, the probative evidence is against finding a current ischemic heart disease, and the claim must be denied.  38 C.F.R. §§ 3.102, 3.307, 3.309.

(iii) Residuals of kidney and lung cancer

Service treatment records do not show that the Veteran had any type of cancer in service or within a year of separation.  Nonetheless, as noted above, he is presumed to have been exposed to herbicides and has demonstrated an in-service event.  Typically, lung cancer is presumptively related to herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.  However, such a presumption of in-service incurrence is rebuttable.  38 C.F.R. § 3.307(d).  

Tricare records from 1992 show that the Veteran had kidney cancer and then lung cancer.  Instead of chemotherapy, he had surgical removal of his right kidney and left lung nodule.  The evidence suggests that the Veteran initially had kidney cancer that metastasized to his lung.  See September 1992 letter by Dr. D.H.  Unfortunately, many of the medical records regarding kidney and lung cancer treatment are not available.  

VA treatment records from July 2009 indicate that the Veteran had his right kidney removed in 1992 due to cancer and had a right lung nodule.  

In his March 2011 substantive appeal, the Veteran reports that he had a kidney and lung removed due to cancer and he was entitled to presumptive service connection due to herbicide exposure.  

Dr. J.E. performed a physical examination in July 2011.  He noted that the Veteran had his right kidney removed in 1992 and was subsequently found to have a nodule in his left lung.  The treating physician opined the kidney cancer had metastasized to the lung.  Since the lung cancer was not a primary cancer, he declined to relate to in-service herbicide exposure.  

At January 2013 hearing, the Veteran acknowledged that the evidence showed his lung cancer metastasized from his kidney.  However, he asserted that he was still entitled to presumptive service connection as he had demonstrated lung cancer.  

Identifying the nexus for these cancers is a complex medical question beyond the capabilities of lay observation, and the Veteran is not shown to be a medical professional.  Thus, his assertions of a nexus are not competent evidence addressing this medical question and have no probative value.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

A presumptive cancer that develops as a result of a metastasizing non-presumptive cancer may not be service-connected under 38 U.S.C.A. § 1116(a).  See 38 U.S.C.A § 1113(a) (West 2002); Darby v. Brown, 10 Vet. App. 243 (1997) (the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site); see also, VAOPGCPREC 18-97 (presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure).  

The competent evidence indicates that the Veteran's lung cancer was caused by his kidney cancer, rather than by an organic development.  See Dr. D.H. September 1992 letter; Dr. J.E. July 2011 examination report.  Although lung cancer is an herbicide related disease, the presumption of service connection is not absolute.  It may be rebutted by evidence of a non-service or intercurrent cause.  38 C.F.R. § 3.307(d).  Here, the competent medical evidence shows that the lung cancer is related to the kidney cancer, rather than presumed in-service herbicide exposure.  There is no evidence suggesting either lung or kidney cancer is related to presumed herbicide exposure or is otherwise related to service.  The Board finds that the presumption of service connection for lung cancer is rebutted.  38 C.F.R. § 3.307(d).  

In short, the competent evidence rebuts the presumption of service connection for lung cancer and does not otherwise show that either cancer is directly related to service.  Accordingly, service connection for lung and kidney cancer is denied.  Combee, 34 F.3d at 1044-45; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

(iv)  Parkinson's disease

Service treatment records do not show that the Veteran had any type of tremor or Parkinson's disease in service.  Nonetheless, as noted above, he is presumed to have been exposed to herbicides and has demonstrated an in-service event.  Parkinson's disease is presumptively related to herbicide exposure.  38 C.F.R. §§ 3.307, 3.309. 

Ongoing VA treatment records do not show a diagnosis of Parkinson's disease until April 2011.  VA primary treatment records from September 2004, February 2005, November 2006, July 2009 and April 2010 do not include any complaints or findings of a tremor.  Then in April 2011, the Veteran reported that having a hand tremor since at least the early 1980s.  The examiner described it as a fine rhythmic tremor in both upper extremities.  

Dr. J.E. clinically examined the Veteran in July 2011 and observed tremors in both hands and some in the feet.  He believed the cogwheel rigidity was consistent with Parkinson's disease.  The Veteran reported that he developed a tremor upon movement in service.  Following separation, he could not participate on his recreational pistol team due to his hand tremor.  

The Veteran was afforded a September 2011 VA examination.  The VA examiner declined to diagnosis Parkinson's disease.  She noted that the Veteran had a diagnosis by Dr. J.E.  However, VA treatment records from his treating primary care physician did not include this diagnosis.  Clinical examination showed an intentional tremor consistent with a familial tremor.  The Veteran did not exhibit bradykinesia, masked facies, micrographia, cogwheel rigidity, or any gait/ postural abnormality.  He exhibited a tremor in his hand only on intentional use, such grasping an object.  

As an initial matter, a Parkinson's disease diagnosis is a complex medical question beyond the capabilities of lay observation, and the Veteran is not shown to be a medical professional.  Thus, his assertions of a current diagnosis are not competent evidence addressing this medical question and have no probative value.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

The competent medical evidence includes VA primary care treatment records from September 2004 through April 2010.  They show that the Veteran had multiple physical evaluations which were not significant for a hand tremor.  Thus, Dr. J.E.'s contention that the Veteran had a hand tremor for many years, indicative of Parkinson's disease, is inconsistent with the Veteran's medical history over the past decade.  Madden, 125 F. 3d at 1481.  The VA examiner considered several additional Parkinson's disease diagnostic markers that were not considered by Dr. J.E.  See Stefl, 21 Vet. App. at 123; Nieves-Rodriguez, 22 Vet. App. 295.  For these reasons, the Board favors the September 2011 VA examiner's negative opinion over Dr. J.E.'s opinion.  Gabrielson, 7 Vet. App. 336.  In summary, the probative evidence does not show a current diagnosis of Parkinson's disease and the presumptive provision regarding Parkinson's disease and herbicide exposure are not for application.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309. 

The Veteran has reported that having a hand tremor beginning in service.  He is competent to make such a report.  The issue is his credibility.  Layno, 6 Vet. App. at 469.   The Board is aware that it may not reject the Veteran's reports solely on an absence of contemporaneous treatment; however, silence in medical records may be relevant evidence that symptoms were not present if the record would have normal recorded such symptoms.  Buchanan, 451 F.3d at 1337; Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  In this instance, primary care notes show that he was queried on multiple occasions as to whether he had neurological symptoms.  It would be expected that either he would report a hand tremor symptom or the examiner would note it upon clinical examination.  There are multiple primary care records over the course of several years showing an absence of complaints or clinical findings for a hand tremor.  Consequently, the Board considers the Veteran's reports of continuity to be inconsistent with the record and have minimal probative value.  Madden, 125 F. 3d at 1481.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a hand tremor claimed as Parkinson's disease must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

(v) Dental disorder, including gum disease

Under current VA regulations, service-connected compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note. Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150; Simington v. West, 11 Vet. App. 41 (1998). 

Service treatment records do not show that the Veteran sustained any dental trauma or additional trauma to his mandible.  Osteomyelitis is not demonstrated.  Rather, he has contended that he developed gum disease after service due to diabetes.  See March 2011 claim.  At the hearing, he reported having a complete set of teeth at separation and could not recall any dentist informing him about the etiology of his dental problems.  See January 2013 hearing.  Without evidence of in-service dental trauma or osteomyelitis, service connection for any dental or gum disorder is not warranted.  See 38 C.F.R. § 4.150, Note.  

(vi) Cataracts

Service treatment records do not show that the Veteran had cataracts in service.  At the January 2013 hearing, the Veteran reported that he had a significant amount of sun exposure during service.  He contended that it was related to his cataracts.  As to possible etiology, VA ophthalmology records from May 2010 reflect that the Veteran had age related cataracts.  Meanwhile, Dr. J.E. reported that the Veteran had a two to three year history of cataracts.  He suggested that the Veteran's frequent in-service sun exposure may have led to his subsequent cataracts.  

The etiology of cataracts developing many years following service is a complex medical question beyond the capabilities of lay observation, and the Veteran is not shown to be a medical professional.  Thus, his assertions of a nexus to sun exposure are not competent evidence addressing this medical question and have no probative value.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

Although the competent medical evidence is conflicting, the Board considers the May 2010 VA optometrist's opinion to be more persuasive.  Gabrielson, 7 Vet. App. 336.  It is based upon the examiner's specialized clinical experience in treating eye disorders.  See Stefl, 21 Vet. App. at 123; Nieves-Rodriguez, 22 Vet. App. 295.  By contrast, Dr. J.E. does not have specialized training or clinical experience in the field of optometry.  Dr. J.E. even acknowledged that the cataracts were a recent development and does not explain why they would manifest many years after service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (absence of symptoms for many years following service is negative evidence and weighs against a service connection claim).  For these reasons, the Board considers the VA optometrist's assessment of age related change to be consistent with the record and more persuasive.  Id.; Madden, 125 F. 3d at 1481.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for cataracts must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

IV.  Increased rating for service connected bilateral hearing loss
 
The currently assigned initial ratings for the Veteran's bilateral hearing loss are 20 percent prior to September 12, 2011 and 40 percent thereafter.  Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2012). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see also 38 C.F.R. §§ 4.1, 4.2 (2012).  Because the veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Under applicable laws and regulations, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 Tables VI and VII, as set forth following 38 C.F.R. § 4.85, are used to calculate the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels (dB) or more, Table VI or Table Via is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).







The Veteran initially underwent a VA/QTC audiology examination on July 1, 2009.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
70
65
75
LEFT
55
70
75
75
80

Pure tone threshold average for the right ear was listed as 66 db and for the left ear was 75 db.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 88 percent in the left ear.  The examiner diagnosed mild to severe bilateral sensorineural hearing loss.  Applying these results to 38 C.F.R. § 4.85, Table VIA, the Veteran's right and left ear hearing losses are assigned numeric values of V and VI, which are higher designations than Table VI.  These test scores, when applied to Table VII, demonstrate that the Veteran's bilateral hearing loss was properly rated as 20 percent disabling as of this time.  38 C.F.R. §§ 4.85, 4.86.  

The Veteran had a VA audiogram taken on July 14, 2011.  The audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
60
50
65
LEFT
30
50
55
55
65

Pure tone threshold average was 56.25 db for both ears.  Speech audiometry revealed speech recognition ability of 88 percent for both ears.  The examiner diagnosed moderate to moderately- severe bilateral sensorineural hearing loss at the relevant frequencies.  Applying these results to 38 C.F.R. § 4.85, Table VIA, the Veteran's right and left ear hearing losses are assigned numeric values of IV each, which are higher designations than Table VI.  These test scores, when applied to Table VII, demonstrate that the Veteran's bilateral hearing loss met the criteria for a 10 percent rating at this time.  38 C.F.R. §§ 4.85, 4.86.  

On September 16, 2011, the Veteran was reexamined for hearing loss.  VA/QTC audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
80
75
85
LEFT
65
75
80
75
90

Pure tone threshold average for the right ear was listed as 78.75 db and for the left ear was 80 db.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 68 percent in the left ear.  The examiner diagnosed severe bilateral sensorineural hearing loss.  Applying these results to 38 C.F.R. § 4.85, Table VIA, the Veteran's right and left ear hearing losses are assigned numeric values of VII and VII, which are higher designations than Table VI.  These test scores, when applied to Table VII, demonstrate that the Veteran's bilateral hearing loss was properly rated as 40 percent disabling as of this time.  38 C.F.R. §§ 4.85, 4.86.  

The preponderance of the above evidence demonstrates that the Veteran has not been entitled to higher initial disability evaluations than those presently assigned for his bilateral hearing loss.  The Veteran's average pure tone thresholds and speech recognition scores, when applied to Tables VI, VIA, and VII at 38 C.F.R. § 4.85 do not show that higher ratings are warranted.  

The Board notes that the Veteran contends he is entitled to an earlier effective date for an assignment of a 40 percent rating.  The law pertaining to the effective date of a VA claim for increase in disability mandates that unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if any application is received within one year from such date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim. In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

In this instance, it was not demonstrated that the Veteran met the schedular criteria for rating in excess of 20 percent until the second VA examination taken on September 16, 2011.  The numeric criteria for hearing loss ratings clearly define the criteria for a 40 percent rating.  The record shows that the 40 percent criteria was not approximated until September 16, 2011.  To the contrary, the July 2011 VA audiogram is suggestive of decreased hearing acuity that only meets the 10 percent rating criteria.  For these reasons, the facts found do not show an increased symptomatology until September 16, 2011.  A 40 percent rating prior to September 16, 2011 for bilateral hearing loss must be denied.  38 C.F.R. §§ 3.400(o), 4.85, 4.86, Diagnostic Code 6100.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign higher initial ratings than those currently assigned for service connected bilateral hearing loss.

Extraschedular considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected hearing loss are fully contemplated by the rating criteria.  It is productive of hearing difficulties.  The September 2011 VA examiner described the functional impairment as difficulty hearing speech.  He also noted confusion and misunderstanding caused by hearing difficulties.  However, this degree of disability exhibited is contemplated by the rating schedule.  There is nothing exceptional about it.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

 Total disability based upon individual unemployability (TDIU)

A request for a TDIU whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this instance, the record shows that the Veteran was gainfully employed for many years following service and retired approximately 17 years ago.  He was awarded TDIU effective April 14, 2010.  He does not assert and the record does not reflect that a prior effective date is warranted.  TDIU is not further consideration.   











	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for a higher initial rating for service connected tinnitus is dismissed.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  

Service connection for heart disease is denied.

Service connection for kidney disability, including cancer is denied.

Service connection for lung disability, including cancer is denied. 

Service connection for disability exhibited by a hand tremor, claimed as Parkinson's disease, is denied.

Service connection for a dental disorder, to include gum disease, is denied.  

Service connection for cataracts is denied.  

A higher initial rating for service connected bilateral hearing loss is denied.


REMAND

The Veteran has not been afforded a VA diabetes or dermatology examination.  As noted above, VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. 79.

For his claimed diabetes, the Veteran is presumed to have been exposed to herbicides, and VA regulations recognize diabetes mellitus, Type II as an herbicide related disease.  38 C.F.R. §§ 3.307, 3.309.  Thus, any current diabetes mellitus Type II diagnosis is presumed to be related to in-service herbicide exposure.  The medical evidence does not show a current diabetes mellitus, Type II diagnosis, but it is not clear that this disability has been ruled out either.  A VA examination is necessary to determine whether the Veteran currently has diabetes mellitus, Type II.  McLendon, 20 Vet. App. 79; 38 C.F.R. § 3.159(c)(4).

For his claimed skin disorder, he contends that he developed actinic keratosis due to sun exposure during service.  The Board considers his reports during of significant in-service sun exposure to be credible.   Layno, 6 Vet. App. at 469.  Service treatment records do not show actinic keratosis, but reflect treatment for acne.  However, he has presented competent medical evidence confirming a diagnosis of actinic keratosis and suggesting it may be related to service.  Dr. J.E.'s July 2011 examination report; VA treatment records April 2002.  A VA dermatological examination is necessary for this claim.  McLendon, 20 Vet. App. 79; 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA diabetes examination.  The healthcare provider must indicate receipt and review of the claims file and any pertinent documents in the Virtual VA efolder.  A clinical examination with any necessary medical testing must be conducted.  

After complete review of the claims folder and clinical examination, the examiner is asked to opine on whether it is as likely as not (probability of 50 percent or greater) that the Veteran currently has diabetes mellitus, Type II or has had it any time since March 2011.  

A complete rationale for all opinions should be given.  The Veteran is competent to report his observable symptoms and relate his medical history.  The examiner must consider his reports.  If the examiner rejects the Veteran's reports, he or she must explain why and cannot rely solely on the absence of contemporaneous medical treatment to do so.   

2.  Schedule the Veteran for a VA dermatology examination.  The healthcare provider must indicate receipt and review of the claims file and any pertinent documents in the Virtual VA efolder.  A clinical examination with any necessary medical testing must be conducted.  

After complete review of the claims folder and clinical examination, the examiner is asked to opine on whether it is as likely as not (probability of 50 percent or greater) that actinic keratosis or any other current dermatological disorder, is related to service.  The examiner must consider the Veteran's reports of in-service sun exposure.   

A complete rationale for all opinions should be given.  The Veteran is competent to report his observable symptoms and relate his medical history.  The examiner must consider his reports.  If the examiner rejects the Veteran's reports, he or she must explain why and cannot rely solely on the absence of contemporaneous medical treatment to do so.   

3.  After completing all development required to adjudicate the Veteran's claims, re-adjudicate these issues.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


